NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HOLLAND,                                No.    16-56428

                Plaintiff-Appellant,            D.C. No.
                                                2:12-cv-00461-AG-JC
 v.

COUNTY OF LOS ANGELES; et al.,                  MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted February 13, 2018**
                              Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and QUIST,*** District
Judge.

      Michael Holland appeals from the district judge’s grant of summary

judgment in favor of defendants in this 42 U.S.C. § 1983 action. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court properly granted summary judgment in favor of the

defendant, the County of Los Angeles (County), under Monell v. Department of

Social Services, 436 U.S. 658 (1978). Holland failed to raise a genuine dispute of

material fact as to whether the County had a policy or custom of routinely delaying

grievance hearings, refusing to conduct internal reviews, or requiring

communication by telephone only. The County’s written policy allowed internal

reviews and written communications, and required compliance with statutory

deadlines. Although Holland presented evidence that suggested that, due to

understaffing, the Department of Child and Family Services (DCFS) routinely

missed statutory deadlines, the undisputed evidence showed that DCFS’s

customary delay, if any, was not the “moving force behind the [alleged]

constitutional violation.” See Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.

1992). DCFS’s chief grievance review officer called Holland multiple times, and

sent emails and letters for several months. The district court did not err in

concluding that on this record no reasonable juror could conclude that Holland did

not have an opportunity to schedule a grievance hearing, or that DCFS policy

caused the delay.

      2.     The district court correctly concluded that the DCFS social worker

defendants, Kathleen Brunson-Fluker, Vickie McCauley, Shiloh Davenport,


                                          2
Natalie Oster, and Sue Pomerville, are entitled to qualified immunity. Holland

failed to adduce any evidence that the social workers lied, fabricated, or suppressed

evidence in their investigation or in court documents. Nor was there any evidence

at summary judgment that the social workers started their investigation or reported

Holland to the California Child Abuse Central Index in retaliation for Holland’s

2007 book. Thus Holland has failed to demonstrate a genuine dispute of material

fact as to whether the social workers fabricated evidence. Cf. Costanich v. Dep’t of

Social Servs., 627 F.3d 1101, 1111 (9th Cir. 2010) (citing Devereaux v. Abbey, 263
F.3d 1070, 1076 (9th Cir. 2001) (en banc) (describing the standard for a deliberate

fabrication of evidence claim in the context of a juvenile dependency proceeding)).

The district court properly concluded that the social workers were entitled to

qualified immunity from suit under § 1983.

      AFFIRMED.




                                         3